Citation Nr: 1803082	
Decision Date: 01/17/18    Archive Date: 01/29/18

DOCKET NO.  13-15 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma

THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to increases in the staged (30 percent prior to July 13, 2016, and 60 percent from that date) ratings for a right inguinal hernia.  


REPRESENTATION

Appellant represented by:	Tommy Klepper Jr., Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from December 1977 to January 1979.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a bilateral foot disability, and from a January 2013 rating decision which continued a 30 percent rating for the Veteran's right inguinal hernia.  In December 2015, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In March 2016, the case was remanded for additional development.  

[The March 2016 Board decision also dismissed an appeal seeking service connection for bilateral hearing loss and remanded a claim of service connection for pseudofolliculitis barbae (PFB).  An August 2016 rating decision granted service connection for PFB. Consequently, those matters are not before the Board.] 

An interim (August 2016) rating decision increased the rating for the right hernia to 60 percent, effective July 13, 2016.  A subsequent interim (November 2017) rating decision continued the 60 percent rating for the right inguinal hernia, granted service connection for two residual right groin scars (one rated 10 percent, the other rated 0 percent, each effective May 5, 2017), and denied entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  In December 2017, the Veteran filed a Notice of Disagreement with the November 2017 rating decision and requested a hearing on those matters before a decision review officer (DRO) at the RO.  The RO has not yet issued a Statement of the Case (SOC) addressing the claims seeking increased ratings for right groin scars and a TDIU rating, but such action appears to be pending processing at the RO.  Consequently, those matters are not before the Board at this time. 

In September 2017, the Board granted a 90-day abeyance period for the submission of additional evidence.  That period of time has expired.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on his part is required.


REMAND

Increased Rating for Right Inguinal Hernia

In November 2017, following additional development, the AOJ readudicated the claim seeking an increased rating for a right inguinal hernia disability.  As noted above, the rating decision continued the 60 percent rating for the right inguinal hernia, granted service connection for two separate residual right groin scars (one rated 10 percent, the other rated 0 percent, each effective May 5, 2017), and denied entitlement to a TDIU rating.  In a December 2017 Notice of Disagreement (VA Form 21-0958), the Veteran expressed disagreement with the effective date of the 60% rating for his right inguinal hernia, the ratings and effective dates assigned to each service-connected scar, and the denial of a TDIU rating.  He requested a DRO hearing addressing all four issues.  VA correspondence dated January 3, 2018 informed him that such hearing is scheduled for January 19, 2018.      

In Bowen v. Shinseki, 25 Vet. App. 250, 254 (2012), the United States Court of Appeals for Veterans Claims (CAVC) held that when a veteran is denied a hearing before the RO, there is no due process violation if he or she is subsequently offered the opportunity for a hearing before the Board and cannot demonstrate prejudice from the fact he was not provided a hearing at the RO.  Here, the Veteran was afforded a Board hearing in December 2015, but requested the DRO hearing after additional development and adjudication were completed (and the posture of the issues on appeal had changed).  The Board cannot find he would not be prejudiced if he is denied opportunity to present additional testimony at the RO.  Accordingly, the facts of this case are distinguished from Bowen.  He is entitled to the hearing he seeks, and a remand for such hearing is necessary.  



Service Connection for a Bilateral Foot Disability

In March 2016, the Board remanded this matter for a medical examination to ascertain the nature and etiology of the Veteran's bilateral foot disability.  A VA foot examination was conducted in July 2016.  In an August 2017 statement, the Veteran's attorney contends that the examination was inadequate because it was by an OBGYN physician (and not an orthopedist or podiatrist as requested in the March 2016 remand), and requests that the issue be remanded pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that both CAVC and the Federal Circuit have held that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  See also Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (explicitly extending the presumption of competence discussed in Cox and Rizzo to VA examiners).  The Veteran has not shown that the examination was inadequate solely by virtue of the examiner's medical specialty.    

The Board finds that the July 2016 VA examination report is nonetheless inadequate (for a different reason).  The examiner was asked to reconcile any disability entities found with those noted in the record (to include specifically those noted by a private podiatrist, Dr. Wilson): bilateral flatfoot, bilateral toenail fungus, bilateral tailor's bunions, bilateral hallux valgus, bilateral hallux limitis, viral warts, plantar fasciitis, and hammertoes).  [As explained in the March 2016 remand, the Board has found Dr. Wilson's February 2013 nexus opinion inadequate as it is conclusory and does not acknowledge that pes planus was noted at the Veteran's enlistment (and that the medical question presented is whether such disability was aggravated by service).]  The VA examiner diagnosed only bilateral pes planus, bilateral hallux valgus, and bilateral plantar fasciitis, and did not reconcile those diagnoses with those found by Dr. Wilson.  Accordingly, the July 2016 examination report is not in substantial compliance with the Board's March 2017 remand instructions, and corrective action is required.  See Stegall, supra.  

The case is REMANDED for the following:
1.  The AOJ should proceed with the Veteran's scheduled hearing before a DRO at the Muskogee RO in the matters of the effective date of the 60% rating for his right inguinal hernia, the ratings and effective dates assigned to each service-connected right groin scar, and the denial of a TDIU rating.

2.  The AOJ should also arrange for a podiatry examination of the Veteran by an appropriate medical provider (preferably an orthopedist or podiatrist, if available) to ascertain the nature and likely etiology of his foot disability(ies).  The entire record (including this remand, Dr. Wilson's treatment records, and the July 2016 VA foot examination report) must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please identify (by diagnosis), each foot disability entity found, reconciling the entities found with those noted in the record (to specifically include the diagnoses made by Dr. Wilson, noted above).  

(b) Regarding pes planus, please opine (citing to supporting factual data) whether such disability at least as likely as not (a 50 % or better probability) increased in severity during the Veteran's military service.

(c) Please identify the likely etiology of each foot disability entity other than pes planus diagnosed.  Specifically, is it at least as likely as not (a 50 % or better probability) that such disability is related to the Veteran's service/any injury sustained therein?  
The examiner should include rationale with all opinions.  The examiner should specifically note (comment on the significance of) the April 1978 service treatment record (STR) notation of vesicular blisters.

3.  The AOJ should then review the record, arrange for any further development indicated, and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable CAVC.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

